Citation Nr: 9923655	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  98-02 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUE

Entitlement to service connection for peripheral neuropathy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from June 1970 to August 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1997 RO rating decision that denied service 
connection for peripheral neuropathy.


FINDING OF FACT

The veteran has not submitted competent (medical) evidence 
linking the peripheral neuropathy, first found many years 
after service, to an incident of service, including exposure 
to agent orange.


CONCLUSION OF LAW

The claim for service connection for peripheral neuropathy is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim 
for service connection for peripheral neuropathy; that is, 
evidence which shows that his claim is plausible, meritorious 
on its own, or capable of substantiation.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If he has not presented such a claim, the appeal 
must, as a matter of law, be denied, and there is no duty on 
VA to assist him further in the development of the claim.  
Murphy at 81.  "The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the 
Court")" has also stated that a claim must be accompanied 
by supporting evidence; an allegation is not enough.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service, or as secondary to a disability 
which has already been service-connected.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  "In order for a 
claim to be well-grounded, there must be competent evidence 
of current disability (a medical diagnosis) ...; of 
incurrence or aggravation of a disease or injury in service 
(lay or medical testimony), ...; and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence)." Caluza v. Brown, 7 Vet. App. 498 
(1995).


Service connection may be granted for a disease based on 
exposure to agent orange when there is medical evidence 
linking it to such incident.  Combee v. Brown, F. 3d 1039 
(Fed. Cir. 1994).  If a veteran was exposed to an herbicide 
agent during active military, naval or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 (West 1991 & Supp. 1998) 
and 38 C.F.R. § 3.307(a)(6) (1998) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; multiple myeloma; 
respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) 
(1998).  The diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne, PCT, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within one year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval or air service.  38 U.S.C.A. §§ 1113, 
1116 (West 1991 & Supp. 1998); 38 C.F.R. § 3.307(a)(6)(ii).  

The veteran had active service from June 1970 to August 1971.  
Service documents and service medical records indicate that 
the veteran had Vietnam Service from around November 1970 to 
August 1971.  A review of the record reveals that service 
connection has not been granted for any disorder.  

Service medical records are negative for peripheral 
neuropathy, and the post-service medical records do not 
reveal the presence of diabetic neuropathy until the 1980's 
and peripheral neuropathy until the 1990's.  The post-service 
medical records do not link the veteran's neuropathy to an 
incident of service, including exposure to agent orange.  A 
claim for service connection for a disability is not well 
grounded where there is no medical evidence linking the 
claimed disability to an incident of service.  Caluza, 7 Vet. 
App. 498.

Statements from the veteran are to the effect that he has 
peripheral neuropathy due to exposure to agent orange in 
service, but this lay evidence is not sufficient to support a 
claim based on medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Since the service records indicate that the veteran had 
Vietnam service and the medical evidence reveals the presence 
of peripheral neuropathy, he is presumed to have been exposed 
to agent orange while in service.  38 U.S.C.A. § 1116(a)(3); 
McCartt v. West, 12 Vet. App. 164 (1999).  The evidence, 
however, does not demonstrate the presence of peripheral 
neuropathy to a compensable degree within the first post-
service year and, therefore, the provisions of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.309(e) for service connection of 
this disorder on a presumptive basis are not applicable to 
this claim.  Additionally, the diabetic neuropathy by 
definition is due to diabetes mellitus that is competent 
evidence demonstrating an intercurrent disease to rebut the 
presumption of service connection for such a disorder on a 
presumptive basis.  Darby v. Brown, 10 Vet. App. 243 (1997).

In this case, there is no competent (medical) evidence of 
peripheral neuropathy in service or for many years later, and 
there is no competent (medical) evidence linking this 
condition to an incident of service, including exposure to 
agent orange.  Hence, the claim for service connection for 
peripheral neuropathy is not plausible, and it is denied as 
not well grounded.



ORDER

The claim for service connection for peripheral neuropathy is 
denied as not well grounded.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

